Savage, J.
Trespass to recover damages for alleged false imprisonment. The plaintiff was arrested and committed to jail upon an execution in favor of the defendant, issued June 21, 1897, by Fred O. Watson, the register of probate for the county of Androscoggin, for the costs of a disclosure, under the provisions of chapter 137 of the Public Laws of 1887, and acts additional thereto.
The only question raised in the case is whether the jurisdiction of registers of probate to act in disclosure proceedings was taken away by chapter 330 of the Public Laws of 1897. We think this question must be answered in the negative.
By section 51 of chapter 113 of the Revised Statutes, the supreme judicial court was empowered to appoint disclosure commissioners. Such a commissioner, upon application of the owner of an unsatisfied judgment, was authorized to take the disclosure of the judgment debtor’s business affairs. By section 3, chapter 137 of the Public Laws of 1887, like jurisdiction to take disclosures was given to judges of probate, registers of probate, and judges of municipal and police courts, and thereafter in the statute, the term “magistrate” was used to designate these officials indiscriminately. Chapter 330, Public Laws of 1897, repealed section 51, chapter *89113, of the Revised Statutes, and provided for the appointment of disclosure commissioners by the governor, instead of by the supreme judicial court. The act then provided, in section 2, that the commissioners so appointed should “perform the duties required by chapter one hundred and thirty-seven of the public laws of eighteen hundred and eighty-seven, and acts amendatory thereof and additional thereto.” The plaintiff in this case claims that the jurisdiction thus conferred was exclusive — that these duties were to be performed by such commissioners, and by no one else. Were this section to be considered alone, the plaintiff’s contention would be entitled to much weight. But we must construe the statute, and ascertain the legislative intention, by an examination of all its parts, and such an examination renders it clear, we think, that the legislature intended that registers of probate and the other officers named in the statute of 1887 should retain their jurisdiction. The act of 1897, after providing for the appointment of disclosure commissioners by the governor, and specifying their duties, proceeded to amend the act of 1887 (chap. 137) section by section. Sections 2, 4, 5, 7, 9, 14, 16, 20 and 21 were thus amended. These sections all relate to the machinery of disclosure proceedings. Section 26, which gave to disclosure commissioners appointed by the court the power to perform the duties required by the act of 1887, was specifically repealed. • But section 3 of the act of 1887, the very section which conferred jurisdiction upon registers of probate and the other officers in question, was left intact, and the term “magistrate,” which had been applied to all such officers, was retained throughout the chapter. If it was the intention to take away the jurisdiction of these officers, it is inconceivable that it should not have done so by amending the only section which conferred jurisdiction. This was not done, unless by an implication that would be strained indeed, if we construe the chapter as a whole.
It is the opinion of the court, therefore, that Mr. Watson had jurisdiction to issue the execution upon which the plaintiff was arrested, and that in accordance with the stipulation of the parties, the entry must be,

Judgment for the defendant.